Title: From Thomas Jefferson to James Currie, [14 January 1785]
From: Jefferson, Thomas
To: Currie, James



[14 Jan. 1785]

Various conversations with Mr. Short on the situation of things in Richmd. seem to render it very evident that the improvement of ground in that place is of certain and great profit. I have been induced to reflect on the subject as it furnishes a resource for subsistence independent of the usual one which spreads our couch  with thorns. A particular building lately erected here which has greatly enriched the owner of the ground, has added one of the principal ornaments to the city and increased the convenience of it’s inhabitants [and] has suggested to us that a whole square in Richmd. improved on some such plan, but accommodated to the circumstances of the place, would be very highly advantageous to the proprietors, convenient to the town and ornamental. A detail of this is beyond the limits of a letter. The principal circumstances in it are the giving to all the tenants of the building a common in the whole ground of the square uncovered, the establishing in and about that such improvements as will make it the resort of everyone for either business or pleasure, thus rendering it the best stand for persons of every object and of course entitling it to the highest rents. Our plan would be of 8. or 10 years’ execution, completing certain parts annually so that the rents of the parts completed might after 2. or 3. years relieve us from the subsequent expense of the work. For the 1st. 2. or 3. year the annual expense would be of about 800£ to be furnished in money labor or necessaries. The 1st. object is to procure a complete square level, and well situated. We have cast our eyes on one of Mr. Ross’s, on the N. side of the main street on Sh[ockoe] hill where that street terminates on the brow of the hill. We have concluded to ask your intervention in this business and should be glad to have yourself or Mr. R. or both associated in the business, each holding an undivided 3d. or 4th. and indivisible also as to the common grounds. Should you be willing to join us in this, make the purchase of him on such terms as you think reasonable. Should you not chuse to join us, we must then give you the trouble of explaining the matter to Mr. R. and of knowing from him the lowest sum he will take in ready money for the square giving us time to send our definitive answer which may be from 6. to 10. weeks from the time we receive a notification of his terms. He will at the same time be so good as to say who he chuses to be concerned for a 3d. or 4th. part. Should the purchase be made I propose to bring proper master workmen when I return from Eur. to Amer. These need not exceed 4. in number and every other person employed may be of the common slaves of the country to be furnished by the partners. I have directed 500£ of mine in the treasury to be left for this purpose and in case of your making the purchase Mr. E[ppes]. (on sight of this letter) will be so good as to give an order for my part of the money. Mr. S.’s money is in the hands of Mr. Han. and he writes you on the subject. Should you be unable to purchase Mr. R.’s  square we are willing you should proceed as to a square of Turpin’s as we have desired in the case of Mr. R.’s, only that we should confine the partnership to you and ourselves or to ourselves alone if you decline it. The square of T.’s we have in view is on the same side of the same street with Mr. R.’s, but higher up the town by 2. or 3. squares. We wish this matter to be committed to no person whose agency is not necessary to fulfill it, and to hear from you as soon as possible on the subject.
